Citation Nr: 1243730	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for an eye injury.

The Veteran testified before the undersigned Veterans Law Judge at a September 2012 videoconference hearing.  A transcript of that hearing is of record.  During that hearing, the Veteran submitted additional evidence to the Board along with a written waiver of review by the AOJ of the newly submitted medical evidence.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran relates a present left eye disability to an injury during service.  He stated during his September 2012 videoconference hearing that, while his vision was normal upon discharge, within two months of separation from service, he observed problems with his distant vision.  He is competent to report the quality of his visual acuity, even if he cannot quantify any impairment.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service treatment records demonstrate an injury to the left eye in April 1970.  Post service treatment records also reveal various eye diagnoses, to include bilateral choroidal nevi, bilateral cataracts, and bilateral vitreous degeneration.  Refractive errors are also diagnosed, but these are, by law, not service connectable disabilities.  38 C.F.R. § 3.303(c).

A VA examination was conducted by an ophthalmologist in November 2009; the examiner reported that the Veteran had no evidence of residual scarring following corneal abrasion/burn, that there was no evidence of service connection for nevi and that cataracts were less likely than not related to the Veteran's history of a service connected corneal abrasion in the left eye.  

A new examination is required.  There is competent and credible evidence of in-service injury and a current disability.  Examination is required to settle the question of a nexus.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  While the Veteran was previously afforded a VA examination, the Veteran has since testified that he experienced vision problems only two months after his discharge and he has submitted additional evidence pertaining to corneal abrasions which was unavailable at the time of November 2009 examination.  Thus, a new examination is necessary to address this additional evidence.  

Additionally, the Veteran's last available VA medical center records are dated in May 2012; the RO must take all necessary action to obtain contemporary treatment notes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center at Wilkes-Barre, Pennsylvania, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to identify all current diagnoses and disabilities of the left eye, and must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left eye disability is related to service.  A full and complete rationale for all opinions expressed must be provided.  

The examiner is to specifically comment on the Veteran's assertions that he experienced vision problems two months following discharge, i.e. five months after his injury.

The examiner is also to discuss the relevance of the internet article submitted in September 2012 by the Veteran in support of his claim.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


